Attachment to Advisory Action
The Amendment filed 9 November 2021, under the After Final Consideration Program (AFCP), has been entered.
Claims 1 and 6 are cancelled.  Claim 5 is pending. 
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Changes in Allergenicity and Digestibility of Squid Tropomyosin during the Maillard Reaction with Ribose”, J. Agric. Food Chem., 54, 2006, pp. 9529-9534) in view of Zhang et al. (“Glycation of a-lactalbumin with different size saccharides: Effect on protein structure and antigenicity”, International Dairy Journal, 14, 2001, pp. 220-228) is maintained and modified as follows:
Regarding claim 5, Nakamura et al. disclose a method for reducing the allergenicity of tropomyosin comprising subjecting tropomyosin and ribose to the Maillard reaction (Abstract, p. 9530/Maillard Reaction between TM and Ribose).  
While Nakamura et al. disclose a reducing sugar, ribose, the reference is silent with respect to maltooligosaccharides.
	Zhang et al. teach the effect of glycation of α-lactalbumin with different size saccharides on antigenicity (Abstract).  Zhang et al. teach α-lactalbumin is the major protein of whey and is a valuable infant formula additive due to its high content of essential amino and acids and its versatility in term so physiological functions (p. 220/1. Introduction).  However, Zhang et al. teach the application of a-lactalbumin is limited due to its high antigenicity (p. 220/1. Introduction).  Zhang et al. teach glycation of α-lactalbumin with glucose, maltose, maltotriose, maltotetrose and maltopentaose (p. 221/2.1 Materials, 2.2. Preparation of native and glycated α-
	Nakamura et al. and Zhang et al. are combinable because they are concerned with the same field of endeavor, namely, reducing the antigenicity of food proteins via the Maillard reaction.  Given Nakamura et al. disclose the effect of the Maillard reaction on the allergenicity of tropomyosin by reacting the protein with ribose, since Zhang et al. teach glycation of a food protein, having high antigenicity, i.e. α-lactalbumin, with saccharides of varying size reduces antigenicity, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have tried reacting the tropomyosin of Nakamura et al. with larger sized saccharides, including maltotriose, maltotetrose and maltopentaose, as taught by Zhang et al., to improve the change in allergenicity.  
While Nakamura et al. disclose tropomyosin from squid, the reference does not teach the effect of the Maillard reaction on tropomyosin sourced from shrimp.
	However, given Nakamura et al. disclose that tropomyosin is a known allergen in allergen in shrimp, squid and scallop (p. 9529/Introduction), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have subjected a tropomyosin from shrimp to the Maillard reaction with the purpose of reducing its allergenicity.  
	In the alternative, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113 I).  In 
	Nakamura et al. disclose the Maillard reaction was conducted by incubating a lyophilized mixture of protein and ribose at 60ºC and relative humidity of 35% (i.e. dry-heating) for 180 min (i.e.  3 hours).  
	While Nakamura et al. disclose the Maillard reaction is performed by dry-heating a mixture of protein and sugar for 3 hours at 60ºC, the reference is silent with respect to 6 hours or more of heating time.  However, Nakamura et al. disclose a relationship between reaction time and IgE-binding ability of the protein (Figure 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have adjusted, in routine experimentation, the reaction time to obtain the desired level of IgE-binding ability or change in allergenicity.
Applicants’ arguments filed 9 November 2021 have been fully considered but they are not persuasive.
Applicants submit Nakamura et al. “merely describes subjecting squid tropomyosin to a Maillard reaction for only 180 min (3 hours) with ribose” and “further shows diminished return when extending the reaction time up to 3 hours in Fig. 3.”  
Given Nakamura et al. disclose that tropomyosin is a known allergen in allergen in shrimp, squid and scallop (p. 9529/Introduction), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have subjected a tropomyosin from shrimp to the Maillard reaction with the purpose of reducing its allergenicity.   While Nakamura et al. does not disclose a time reaction time of 6 hours, Nakamura et al. disclose a relationship between reaction time and IgE-binding ability of the protein (Figure 3).  It would 
Here, Nakamura et al. disclose, when reacting tropomyosin and ribose, 54.8% of the lysine residue diminished at 180 min of reaction (Figure 1).  Nakamura et al. does not suggest the reaction time shouldn’t be extended.  Moreover, Figure 3 only shows that inhibition effect of TM-ribose reaction diminished.  The Figure does not show the “effect” was complete.
Applicants argue “not every sugar is replaceable or will have a successful outcome in the Maillard reaction.”   
The Examiner does not suggest “every sugar” would have a successful outcome in the Maillard reaction.  Moreover, it is not clear what Applicants define as “successful outcome.”  It is well known that the Maillard reaction merely requires a reducing sugar having a carbonyl group, an amino acid or protein with an amino group and heat.   While different reducing sugars may be more reactive than others, the properties of any given sugar in the Maillard reaction are known or discoverable by routine experimentation.   
	Applicants submit “Zhang fails to cure the deficiencies of Nakamura.”  Specifically, Applicants note “Zhang does not discuss Maillard reactions, and therefore does not advise any parameters for such a reaction with any specific sugar.”  Applicants explain “α-LA is a globular protein” and “is as different from the claimed tropomyosin, a fibrous protein, as a skein of yarn is to a sweater.”  
Given both Nakamura et al. and Zhang et al. teach glycation of a food protein with a reducing sugar (i.e. through the Maillard reaction), since glycation is a reaction between free reducing sugars and free amino groups of a protein, beyond a free amino group, the remaining structure of the protein is not considered significant.    There is no evidence on the record demonstrating the “bonding” of tropomyosin to maltopentaose or maltoheptaose would result in a different effect than “bonding” tropomyosin to ribose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759